Citation Nr: 0716740	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-10 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) prior to 
July 12, 2005.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD from July 12, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from March 1968 to March 1970 
and from August 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD, evaluated as 50 percent disabling, 
effective March 29, 2004.

A July 2005 rating decision increased the evaluation to 70 
percent, effective July 12, 2005.  The veteran has not 
indicated that he is satisfied with this result.  A veteran 
is generally presumed to be seeking the maximum benefit 
allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

The veteran's PTSD has been productive of occupational and 
social impairment with deficiencies in most areas such as 
work, family, and social relationships due to symptoms 
including panic attacks, depression, difficulty in adapting 
to stressful circumstances, hallucinations, nightmares and 
sleep problems, and an inability to establish and maintain 
effective relationships from March 29, 2004; total social and 
occupational impairment has not been demonstrated.


CONCLUSION OF LAW

1.  The criteria for a 70 percent evaluation for PTSD have 
been met from March 29, 2004.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2006).  

2.  The criteria for an evaluation in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.7, 4.130, Code 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This is an appeal of the rating assigned after the initial 
grant of service connection for the veteran's disability.  
VCAA notice was provided in an April 2004 letter prior to the 
initial rating action.  This letter told the veteran what 
evidence was needed to substantiate his claim for service 
connection for PTSD.  He was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  The letter asked the veteran to notify 
VA of any evidence he wanted VA to obtain, and to send VA 
needed evidence.  This notice served to advise him to submit 
relevant evidence or information in his possession.  

The veteran was provided with notice regarding the final two 
Dingess elements (a rating and an effective date) in a March 
2006 letter after the initial decision in his claim.  The 
veteran's claim was then readjudicated in April 2006.  The 
readjudication cured the timing defect with regard to the 
March 2006 notice.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The veteran was afforded 
necessary examinations with regard to the claim on appeal, 
and all pertinent evidence has been obtained.  The veteran 
stated in April 2006 that all of his PTSD treatment was from 
a single private doctor, and these records have been 
obtained.  The veteran further stated that he had no 
additional information to submit.  There is no indication 
that there are any pertinent outstanding medical records that 
must be obtained, and the Board may proceed with its review 
of the veteran's appeal. 

Initial Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Court has held that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

PTSD is evaluated under the General Rating Formula for Mental 
Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004) 

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

The current 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The evidence includes the report of a February 2004 
examination by the veteran's private psychiatrist.  The 
veteran was noted to be employed by the Postal Services as a 
Mail Foreman, and had worked in this capacity since 1973.  

The examiner stated that the veteran's current symptoms 
included nightmares at least once a week that were severe 
enough to force him to awaken in a panic, which could last 
from 30 to 45 minutes.  The veteran also had flashbacks twice 
each week accompanied by panic attacks, and additional panic 
attacks two more times a week.  He averaged 4 to 6 hours of 
sleep at night.  The veteran also had intrusive thoughts, he 
startled easily, he was hypervigilant, and could not tolerate 
anyone behind him.  His recent memory was severely impaired.  
The veteran heard his name called three or four times each 
week, he heard noises in the house once or twice a week, and 
he occasionally heard cars.  The veteran also saw shadows out 
of the corner of his eye three or four times a week.  These 
hallucinations occurred when no one was there.  The veteran 
felt depressed off and on with low energy and interest.  He 
felt like crying often and occasionally had crying spells.  
The veteran also became angry frequently.  

The examiner opined that the veteran was moderately 
compromised in his ability to sustain social relationships 
due to PTSD, and he was mildly compromised in his ability to 
sustain work relationships.  The diagnoses were PTSD and 
chronic major depression.  The veteran's Global Assessment of 
Functioning (GAF) was 40.  

The veteran was afforded a VA PTSD examination in July 2004.  
He presented with good grooming and hygiene, and his eye 
contact, mannerisms, and facial expression were within normal 
limits.  Motor activity was normal, and his mood was euthymic 
with full affect.  The veteran had been married for 35 years.  
He had worked for the Postal Service for 31 years and 
continued with this work.  The veteran denied problems with 
relationships in his family but noted the need to have his 
own space in his basement where he could be alone on a daily 
basis.  He did not have a history of substance abuse.  His 
treatment for PTSD had begun the previous year. 

On mental status evaluation, the veteran was alert and well 
oriented without impairment in speech, thought, or 
communication processes.  He was experiencing nightmares 
twice a week which caused him to awaken in a shaken state, 
and he reported sleep problems.  He avoided things that would 
remind him of his stressor events.  The veteran believed that 
he was becoming less interested in social activities and said 
he felt different from others.  He felt the need to observe 
what was happening around him as a way of remaining in 
control.  The veteran would sometimes hear things such as a 
car in his drive way.  He continued to work and to sustain 
social interaction in the introduction phase, but he reported 
an inability to sustain these relationships.  The diagnoses 
included PTSD, and the GAF was 58.  The examiner opined that 
the veteran had a good history of coping with his symptoms.  
This accounted for his high GAF score, although the severity 
of his symptoms would be considered moderate to severe.  

Private medical records show that the veteran continued to be 
seen about every other month from March to December 2004.  
Although he was sleeping six to seven hours a night in March 
2004, the May 2004 and July 2004 records show only about five 
hours of sleep with combat nightmares that came and went.  He 
also had occasional flashbacks and frequent intrusive 
thoughts.  The veteran's sleep was down to about four hours a 
night in September 2004.  December 2004 records indicate the 
veteran had missed four days of work in October 2004 due to 
his inability to sleep.  He continued to have nightmares 
three times a week, flashbacks, and daily visual 
hallucinations.  

The veteran underwent an additional VA PTSD examination in 
July 2005.  The claims folder was reviewed in conjunction 
with the examination, and his history was discussed.  His 
grooming and hygiene were good except for long unkempt nails.  
The veteran was alert and cooperative, but there was minimal 
eye contact, blunted facial expression and some rocking in 
his seat.  His mood was dysthymic with constricted affect.  
The veteran continued to work at the Postal Service, but he 
was seldom able to work 40 hours a week.  He said that for 
the previous six months he had been working approximately 
three days a week due to his sleep problems.  The veteran was 
married but isolated himself at home.  

On mental status examination, there was no disruption in 
speech, thought, or communication.  Some attention and 
concentration problems were noted.  The veteran reported that 
his PTSD symptoms had worsened.  He was able to sleep for 
about five hours each night, but his sleep was not 
continuous.  The veteran reported hearing things and seeing 
shadows on a nightly basis which kept him up at night 
checking on these things.  He continued to have nightmares 
about twice each night, three or four times a week.  He did 
not like crowds and stayed home most of the time.  The 
veteran continued to have pleasure in walking and watching 
sports.  He had intrusive thoughts and panic attacks when he 
believed he was being approached from behind.  The veteran 
was able to manage his medication and his activities of daily 
living.  The diagnosis was PTSD, and his GAF was 45.  

Private records from 2005 to 2006 include an August 2005 
patient assessment.  This noted that the veteran had three 
nightmares each week and 12 to 15 flashbacks each month.  He 
was not having panic attacks.  He was able to sleep for five 
to six hours each night, but awoke four times each night with 
night sweats.  The veteran had daily hallucinations of 
shadows, footsteps and noises in the house, and of cars 
driving up to his home.  The GAF was 35.  

VA treatment records from 2006 include a February 2006 note 
indicating that the veteran continued to have occasional 
nightmares about Vietnam, and that he continued to be 
followed by a private psychiatrist.  

The evidence for the period from March 29, 2004 to July 12, 
2005 includes the February 2004 examination by the veteran's 
private doctor and the July 2004 VA examination.  These 
examinations both noted that the veteran had been employed 
for many years at the same job, and that he continued to work 
full time.  The veteran also continued to be married and have 
a good relationship with his family.  However, they also 
noted flashbacks, hallucinations, nightmares, increased 
startle response, decreased socializing, and panic attacks.  

In spite of the similarity of the symptoms noted on these 
examinations, the examiners characterized the overall level 
of impairment differently and in a somewhat contradictory 
fashion.  The February 2004 examiner described the veteran's 
social impairment as moderately compromised and his work 
relationships as mildly compromised.  However, the examiner 
assigned a GAF of 40.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  A GAF 
score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 
C.F.R. §§ 4.125, 4.130 (2006).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).

On the other hand, the July 2004 VA examiner said the 
severity of the veteran's symptoms would be considered 
moderate to severe, but that his good coping skills meant 
that the GAF was 58.  A score of 51 to 60 indicates moderate 
symptoms, or moderate difficulty in social, occupational or 
school functioning.  Id.

The evidence for and against a finding that the veteran's 
symptoms result in occupational and social impairment with 
deficiencies in most areas is in relative equipoise.  That 
being the case, a 70 percent evaluation is warranted from the 
March 29, 2004 effective date of service connection.  
38 U.S.C.A. § 5107(b).  

The evidence, however, does not support entitlement to a 100 
percent evaluation for PTSD.  The veteran's disability is 
productive of serious impairment, which is reflected by the 
70 percent evaluation.  While the veteran has reduced 
productivity at work, he remains able to work three days each 
week at the same job he has held for over 30 years.  In 
addition, he is able to socialize with his family and enjoy 
some activities.  This evidence demonstrates that the 
veteran's symptoms do not approximate total occupational or 
social impairment.  Therefore, entitlement to a 100 percent 
evaluation is not warranted.  38 C.F.R. § 4.7, 4.21 (2006).  

Under the provisions of 38 C.F.R. § 3.321(b) (2006), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  

In this case the 70 percent schedular evaluation contemplates 
interference with employment.  Given the veteran's steady 
employment for many years, marked interference, beyond that 
contemplated by the 70 percent evaluation has not been shown.  
The veteran's disability has not required any periods of 
recent hospitalization.  Accordingly, referral for 
consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a 70 percent evaluation for PTSD prior to July 
12, 2005 is granted.

Entitlement to an evaluation in excess of 70 percent for PTSD 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


